Citation Nr: 0329400	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  03-20 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an increased evaluation for intervertebral 
disc syndrome, currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  This case has since been 
transferred to the Reno, Nevada, VARO.


REMAND

Effective September 26, 2003, substantive changes have been 
made to the criteria for evaluating spine disorders.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

To date, the veteran, however, has not been notified of the 
newly enacted provisions of Diagnostic Codes 5235-5243.  
Moreover, his August 2002 VA spine examination did not 
sufficiently address the symptomatology contemplated by the 
new provisions, particularly in regard to the criteria of 
Diagnostic Code 5243.  As such, further development, in the 
form of a new VA examination, and adjudication of the 
veteran's claim under the new diagnostic criteria is 
warranted.  

Additionally, under 38 U.S.C.A. § 5103(a) (West 2002), VA, 
upon receiving a complete or substantially complete 
application, must notify the claimant or the claimant's 
representative of any information, as well as any medical or 
lay evidence, not previously provided to VA that is necessary 
to substantiate the claim.  When VA gives such notice, 38 
U.S.C.A. § 5103(b)(1) prescribes that, if such information or 
evidence is not received by VA within one year from the date 
of the notification, no benefit may be paid or furnished by 
reason of the claimant's application.

The implementing regulation, 38 C.F.R. § 3.159(b)(1) (2003), 
also concerns VA's duty to notify claimants of the necessary 
information and evidence pursuant to 38 U.S.C.A. § 5103.  
With respect to the time limitation, that regulation repeats 
the statutory language stating that "[i]f VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application."  The regulation, however, also sets forth the 
following:

If the claimant has not responded to the 
request within thirty days, VA may decide 
the claim prior to the expiration of the 
one-year period based on all the 
information and evidence contained in the 
file, including information and evidence 
it has obtained on behalf of the claimant 
and any VA medical examinations or 
medical opinions.  If VA does so, 
however, and the claimant subsequently 
provides the information and evidence 
within one year of the date of the 
request, VA must readjudicate the claim.

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  As such, the Federal Circuit 
reached a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day response period provided in § 3.159(b)(1) was 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the RO notified the veteran in an October 2001 
letter that, if he did not send in additional evidence within 
60 days, his claim would be decided solely on the evidence of 
record.  He was, however, also notified that he could only be 
paid from the day that evidence was received if such evidence 
was not received within one year.  The Board finds that the 
instructions contained in this letter are inconsistent with 
the holding in DAV and 38 U.S.C.A. § 5103(b)(1).  Given this, 
as this case is being remanded for other reasons, the RO must 
take this opportunity to inform the veteran of the 
appropriate time period to respond to a VCAA notice.

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  In a letter, the RO should notify the 
veteran of the new provisions of the 
VCAA, inform him of his right to submit 
new evidence, describe the type of 
evidence needed to substantiate his 
claim, and provide a discussion of the 
relative duties of VA and the veteran in 
obtaining relevant evidence.  In issuing 
this letter, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the Federal Circuit's 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  

2.  Then, the RO should provide the 
veteran with a VA examination to address 
the current severity and symptoms of his 
intervertebral disc syndrome.  The 
examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  The examiner should 
perform any radiological studies of the 
lumbosacral spine deemed necessary.  The 
examination of the lumbosacral spine 
should include range of motion studies, 
commentary as to the presence and extent 
of any painful motion or functional loss 
due to pain, specific information as to 
the frequency and duration of 
incapacitating episodes in the past 12 
months, and a description of all 
neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a typewritten report.

3.  Then, the RO should readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for intervertebral 
disc syndrome.  The RO should consider 
this claim under the newly revised 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  If the 
determination of this claim remains less 
than fully favorable to the veteran, the 
RO should furnish him with a Supplemental 
Statement of the Case (with the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and afford him a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

